Title: John Adams to John Quincy Adams, 23 December 1780
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Amsterdam Decr. 23. 1780
     
     I last night received yours of 21st. I have written twice to Mr. Thaxter and inclosed in each Letter, one for you and another for Charles. I directed the Letters to Mr. Thaxter a la Cour D’Hollande. Enquire for them at that House.
     You tell me you attended a Lecture on Medicine, but you have mistaken the Name of the Professor. It is not Horn, but Hahn. Is not the Professor of Law named Pestel?
     Mr. Thaxter may purchase each of you a Pair of Scates. He may go to what Price he thinks proper—but be careful and moderate in the Use of them.
     You may get the Leather Breeches and Boots, but have them made large, otherwise, you grow so fast, that you will not be able to wear them many months. I would have you all take some Lessons at the Riding school.
     I am pleased to hear that you continue writing in the Greek Testament, &c.
     Your Letter is well written, but I think that in order to improve your Hand you should write Copies every day. Write to me, as often as you can, and let me know every Thing concerning that famous University, where you are.—I am your affectionate Father,
     
      John Adams
     
     
      I have received Lillys Grammar and Clarks Exercises for you. Perhaps you can get them at Leyden. If you can I will keep these. I have this Moment received Mr. Thaxters, inclosing yours and your Brothers of the 22d—shall answer in due time.
     
    